DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al (US20190268712A1) in view of Sarkar et al (US 20200310460 A1).
Regarding claim 1, Martin discloses a wearable audio device (Martin [0006], “a wearable audio device”), comprising: 
an electro-acoustic transducer for providing an audio output (Martin [0049], “electroacoustic transducer 28 can utilize its sound-radiating surface for providing an audio output for playback”); 
an inertial measurement unit (IMU) for indicating motion of the wearable audio device (Martin [0057], “the sensor system 36 (e.g., including the IMU) is configured to detect … a change in position (motion), of the personal audio device 10.”
a controller coupled with the electro-acoustic transducer, the IMU (Martin fig. 1; [0050], “control circuit 30 is in communication with … electroacoustic transducers 28”; [0055], “a sensor system 36 coupled with control circuit 30 … sensor system 36 can include a single IMU having three-dimensional (3D) accelerometers”), the controller configured to: 
determine an orientation of a user of the wearable audio device based on the indication of motion from the IMU; 
Martin does not disclose
a set of distance sensors; and 
a controller coupled the set of distance sensors, the controller configured to: 
verify the orientation of the user as detected by the IMU, using data from the set of distance sensors; and 
execute an orientation-based action in response to verifying the orientation of the user.
However, Sarkar discloses
a set of distance sensors (Sarkar [0019], “one or more vision sensors 110 (set of distance sensors) for acquiring instant three-dimensional (3D) image of an environment around the AGV 105.”; [0031], “the distance (measured by the vision sensors) … may be determined based on data from the vision sensor.”); and 
a controller coupled the set of distance sensors (Sarkar [0005], “at least one processor (controller coupled the set of distance sensors) … a vision sensor mounted on the AGV”; Sarkar [0019], “one or more vision sensors 110 (distance sensors)”), the controller configured to: 
verify the orientation of the user as detected by the IMU, using data from the set of distance sensors (Sarkar [0020], “the orientation sensor validation device 101 may receive a distance … with respect to the AGV (interpreted as an equivalent of a user) … and validate readings of the orientation sensor 109 … the distance … may be determined based on data from the vision sensor”); and 
execute an orientation-based action in response to verifying the orientation of the user (Sarkar [0022], “validate reading of the orientation sensor mounted on the AGV, and to perform navigation of the AGV (execute an orientation-based action in response to verifying the orientation of the user)”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Martin with Sarkar to validate an orientation of a user before performing a corresponding action. This would have been done to ensure an error free operation of the system. See, for example, Sarkar [0061], “sensors may develop error and impair the complex navigation process. The techniques described above may employ data from one sensor to validate the readings of other sensor.”
Regarding claim 2, Martin in view of Sarkar discloses the wearable audio device of claim 1, wherein the set of distance sensors comprise at least two distinct sensors (Sarkar [0019], “one or more vision sensors 110 (at least two distance sensors)”).
Regarding claim 3, Martin in view of Sarkar discloses the wearable audio device of claim 1, wherein the set of distance sensors comprise a set of at least one of: 
an infra-red (IR) sensor, a vision sensor, an ultrasonic sensor a three-dimensional (3D) depth camera, a stereo camera system or a time-of-flight system (Sarkar [0019], “one or more vision sensors 110 for acquiring instant three-dimensional (3D) image of an environment around the AGV 105.”).
Regarding claim 4, Martin in view of Sarkar discloses the wearable audio device of claim t, wherein the wearable audio device comprises a frame for mounting on a head of the user (Martin [0046], “a wide variety of personal audio devices, such as … head-mounted audio devices (comprising a frame for mounting on a head of the user).”).
Regarding claim 9, Martin in view of Sarkar discloses the wearable audio device of claim 1, wherein the wearable audio device comprises a head-mounted wearable audio device comprising one of: headphones, earphones, or audio eyeglasses (Martin [0046], “the term headphone, … includes various types of personal audio devices such as around-the-ear, over-the-ear and in-ear headsets,”).
Regarding claim 15, Martin in view of Sarkar discloses the wearable audio device of claim 1, wherein verifying the orientation of the user corrects for drift in the indicated motion from the IMU and comprises: 
receiving motion data from the IMU indicating that the user is in a first orientation (Sarkar [0035], “validating readings (receiving motion data from the IMU) of the orientation sensor (a first orientation) (e.g., IMU) mounted on the AGV (user)”); 
receiving the data from the distance sensors, wherein the data from the distance sensors comprises two sets of distance data each indicating a relative position of a distinct section of the wearable audio device to a reference position (Sarkar [0043], “FIG. 7, … the exact distance and exact angle of observation each of the two landmarks with respect to the AGV at any instance may be acquired from the navigational FOV data (i.e., vision sensor data). (data from the distance sensors comprises two sets of distance data each indicating a relative position of a distinct section of the wearable audio device to a reference position)”); and 
verifying that the user is in the first orientation in response to the motion data from the IMU and the data from the distance sensors corresponding to the first orientation (Sarkar [0061], “employ data from one sensor to validate the readings of other sensor. In particular, the techniques provide for verification of the accuracy of absolute readings of an orientation sensor (e.g., IMU) mounted on an AGV by using data from vision sensor (e.g., LiDAR) mounted on the AGV.”).
Regarding claim 16, Martin in view of Sarkar discloses the wearable audio device of claim 15, wherein the controller is further configured to: refuse to verify that the user is in the first orientation in response to the data from the distance sensors corresponding to a second, distinct orientation (Sarkar [0034], “identifying an inaccuracy in the readings of the orientation sensor based on the validation (refuse to verify that the user is in the first orientation in response to the data from the distance sensors) … the control logic 300 may further include the steps of … initiating a corrective action (corresponding to a second, distinct orientation) based on the identified inaccuracy.”).
Claim 17 recites a system which corresponds to the function performed by the wearable audio device of claim 1. As such, the mapping and rejection of claim 1 above is considered applicable to the system of claim 17.
Additionally Martin discloses a system (Martin [0007])
Claim 18 recites a system which corresponds to the function performed by the wearable audio device of claim 2. As such, the mapping and rejection of claim 2 above is considered applicable to the system of claim 18.
Claim 19 recites a system which corresponds to the function performed by the wearable audio device of claim 15. As such, the mapping and rejection of claim 15 above is considered applicable to the system of claim 19.
Claim 20 recites a computer-implemented method which corresponds to the function performed by the wearable audio device of claim 1. As such, the mapping and rejection of claim 1 above is considered applicable to the computer-implemented method of claim 20.
Additionally Martin discloses a system (Martin [0007])
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Sarkar and further view of Fisher et al (US 20160299569 A1).
Regarding claim 5, Martin in view of Sarkar discloses the wearable audio device of claim 4, wherein when worn on the head of the user (Martin [0046], “a wide variety of personal audio devices, such as … head-mounted audio devices (wearable audio device on a head of the user).”), 
But does not disclose
the set of distance sensors are directed at least partially downward relative to the head of the user to detect a relative position of each distance sensor to at least one of a floor surface or portion of a body of the user.
However Fisher discloses
the set of distance sensors are directed at least partially downward relative to the head of the user to detect a relative position of each distance sensor to at least one of a floor surface or portion of a body of the user (Fisher [0020], “The device is able to differentiate between when the user has turned his or her head (as well as the orientation of the sensor) … by detecting the orientation of the user's body or shoulders, using downward-facing … IR sensors (IR/distance sensor are directed at least partially downward relative to the head of the user to detect a relative position of each distance sensor to at least one of a … portion of a body of the user)”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Martin and Sarkar further with Fisher to include downward facing sensors to detect an orientation of the sensor. This would have been done to accurately measure orientation using a known frame of reference, that is based on the body of the user.
Regarding claim 6, Martin in view of Sarkar discloses the wearable audio device of claim 1, but does not disclose wherein the set of distance sensors comprises a first subset of distance sensors on a left side of the frame and a second subset of distance sensors on a right side of the frame, wherein each subset comprises a vision sensor paired with an infra-red (IR) sensor.
However Fisher discloses
the set of distance sensors comprises a first subset of distance sensors on a left side of the frame and a second subset of distance sensors on a right side of the frame, wherein each subset comprises a vision sensor paired with an infra-red (IR) sensor (Fisher [0018], “Using the IR sensors and the dual zoom cameras the smart glasses (left and right set of sensors – fig. 2A, each set comprising a vision sensor paired with an IR sensor) are able to dynamically detect and adapt to this scenario”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Martin and Sarkar further with Fisher to a set of left and right sensors comprising a vision sensor and an IR sensor. This would have been done to perform a variety of different operations simultaneously.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Sarkar and further view of Fisher and further view of Ren et al (US 10169677 B1).
Regarding claim 7, Martin in view of Sarkar and further view of Fisher discloses the wearable audio device of claim 6, wherein the vision sensor comprises a camera (Sarkar [0019], “one or more vision sensors 110 for acquiring instant three-dimensional (3D) image of an environment around the AGV 105.”), and 
wherein the controller is configured to verify the orientation of the user by correlating depth data from the IR sensor with image data from the camera.
However, Ren discloses
wherein the controller is configured to verify the orientation of the user by correlating depth data from the IR sensor with image data from the camera (Ren col. 3, l. 32, “Depth information corresponding to the image may then be utilized to confirm the orientation of the detected item (item, interpreted as representing an equivalent of a user)”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Martin, Sarkar and fisher further with Ren to utilize depth data corresponding to an image to verify an orientation. This would have been done to accurately determine orientation based on known environment parameters.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Sarkar and further view of Schupp et al (US 20190057612 A1).
Regarding claim 8, Martin in view of Sarkar discloses the wearable audio device of claim 1, wherein but does not disclose the wearable audio device comprises an aviation headset, and wherein the orientation-based action comprises providing a warning to adjust a focus of the user.
However, Schupp discloses the wearable audio device comprises an aviation headset, and wherein the orientation-based action comprises providing a warning to adjust a focus of the user (Schupp [0020], “a flight unit affixed to a headset as a pilot's head (aviation headset)”; [0042], “flight unit receives the data of the pilot's head position 1009 from the head tracker (orientation-based) … and determines the location and time of collision of the target aircraft 1011. This information (warning) is communicated wireless to 2000 the mobile electronic device 2004 to indicate the direction of aircraft using a 3 dimensional arrow 2003 (arrow serves as a warning to draw attention to focus on collision object)”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Martin and Sarkar further with Schupp to utilize orientation information to warn and direct attention to critical information. This would have been done to alert users of potential hazards and prevent collisions.
Allowable Subject Matter
Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, none of the prior arts of record, alone or in combination, disclose, “controller is configured to switch between an active mode and an idle mode based on whether orientation tracking is enabled at the wearable audio device” , as recited in the claim.
Claims 11-12 are allowed for depending from claim 10.
Regarding claim 13, none of the prior arts of record, alone or in combination, disclose, “the controller is configured to send data about the verified orientation to a position tracking system for lowering an error rate in at least one position tracking equation that calculates a position of the wearable audio device”, as recited in the claim.
Claim 14 is allowed for depending from claim 13.
Conclusion
See the notice of references cited (PTO-892) for prior art made of record, including art that is not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JITESH PATEL whose telephone number is (571)270-3313. The examiner can normally be reached 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JITESH PATEL/Primary Examiner, Art Unit 2616